Title: From John Adams to Oliver Wolcott, Jr., 25 April 1799
From: Adams, John
To: Wolcott, Oliver, Jr.



Sir
Quincy April 25th 1799.

I return the two blank commissions, signed & am satisfyed with the recommendations of Robert Chesley to succeed his father.
If a real reformation should take place in Northhampton county in consequence of a consciencious conviction of their crime & error, it would be happy; but a cessation of opposition from fear only, may last no longer than the terror.
I am Sir your most obedient Servant
